Stephens, J.
1. There being no statutory provision for contesting the levy of executions for State and county taxes, issued by the tax-collector of a county, the levy of such an execution can not be arrested by affidavit of illegality. Cook v. Colquitt, 29 Ga. App. 494 (116 S. E. 37); Manning v. Phillips, 65 Ga. 548; Fidelity & Casualty Co. v. Whitaker, 172 Ga. 663 (158 S. E. 416). Nor is'sueh remedy by affidavit of illegality applicable to arrest the levy of a tax execution, made for the benefit of a transferee thereof. Manning v. Phillips, 65 Ga. 548. Anything to the contrary in Weems v. Stokes, 66 Ga. 88, must yield to the decision in Manning v. Phillips, supra, which was rendered by a full bench and has not been overruled, but was followed in Fidelity & Casualty Co. v. Whitaker, supra.
2. This being a ease in which an affidavit of illegality was interposed to a levy of a tax execution issued by the county tax-collector for the collection of State and county taxes, which execution had been transferred to the plaintiff, the court did not err in dismissing the affidavit of illegality.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.